UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6694



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IHEDINACHI I. UZODINMA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-96-61-A, CA-98-575-AM)


Submitted:   September 28, 1999           Decided:   November 3, 1999


Before WILKINS and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ihedinachi I. Uzodinma, Appellant Pro Se. Jack I. Hanly, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Ihedinachi I. Uzodinma seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Uzodinma’s motion for a certificate of appealability and dismiss

the appeal on the reasoning of the district court.     See United

States v. Uzodinma, Nos. CR-96-61-A; CA-98-575-AM (E.D. Va. Mar.

12, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2